        Case 3:20-cv-02384-MEM Document 15 Filed 03/02/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA


RUBEN LUCIANO-JIMENEZ,                    :

      Petitioner                          :    CIVIL ACTION NO. 3:20-2384

      v.                                  :          (JUDGE MANNION)

CLAIR DOLL, Warden, et al.                :

      Respondents                         :


                                     ORDER

      Presently before the court is the March 1, 2021 Report and

Recommendation of Judge Karoline Mehalchick. (Doc. 12). Counsel have

stipulated that neither party will be filing objections to that report. (Doc. 14).

      1. Following review by the court, the Report and Recommendation of

           Judge Mehalchick is GRANTED IN ITS ENTIRETY.

      2. The Petition for a Writ of Habeas Corpus to the extent that Petitioner

           be afforded in individualized bond hearing before the immigration court

           is GRANTED. (Doc. 1).

      3. The Immigration Judge shall afford Petitioner Ruben Luciano-Jimenez

           an individualized bond hearing with twenty-one (21) days of this Order,

           provided COVID-19 quarantine protocols allow or as soon as

           practically allowable should Petitioner’s housing unit end up subject to

           quarantine protocols at the time of the scheduled hearing. The



                                          1
 Case 3:20-cv-02384-MEM Document 15 Filed 03/02/21 Page 2 of 3




   immigration judge must make an individualized inquiry into whether

   detention is necessary for the purposes of ensuring that the Petitioner

   attends removal proceedings and that his release will not pose a

   danger to the community. See German Santos v. Warden Pike County

   Corr. Facility, 965 F.3d 203, 214 (3d Cir. 2020); Chavez-Alvarez v.

   Warden York Cnty. Prison, 783 F.3d 469, 475, 477-78 (3d Cir. 2015).

   Further, the government bears the burden of presenting evidence at

   this hearing and proving by clear and convincing evidence that

   Petitioner’s continued detention is necessary to fulfill the purposes of

   the detention statute. German Santos, 965 F.3d at 213-14.

4. The Parties shall report to this Court on the outcome of the

   individualized bond hearing no later than seven (7) days after the

   Immigration Judge’s bond hearing.

5. Petitioner reserves the right to request this Court to enforce its order

   in the event that the Immigration Judge’s bond hearing does not

   comply with the requirements laid out in the Court’s order.

6. Nothing in this stipulation or order shall deprive this Court of its

   authority to enforce its order granting the writ of habeas corpus as this

   Court deems appropriate.




                                  2
         Case 3:20-cv-02384-MEM Document 15 Filed 03/02/21 Page 3 of 3




       7. Petitioner’s request for attorney’s fees pursuant to the Equal Access

             to Justice Act (EAJA), 28 U.S.C. § 2412 is deemed withdrawn.




                                       s/ Malachy E. Mannion
                                       Malachy E. Mannion
                                       United States District Judge
Dated: March 2, 2021
20-2384-01




                                         3
